UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

____ ____ ______ X
EDWARD SHIN, 1;17-cv-05183 (ILG)(SMG)
Plaintiff, ANSWER To CRoss-
_ CLAIM oF DEFENDANT
-agalnst- YOUNG K. LEE

YSZ ENTERPRISES INC., MICHAEL S. WANG,
VICTORIA WANG as TRUSTEE OF THE RICHARDSON
IRREVOCABLE TRUST, TERRANCE WU, DEH-JUNG
DEBORAH WANG, and YOUNG K. LEE,

Defendants.
____ ___ --X

 

Defendant, YSZ Enterprises, by its attorneys, AHMUTY, DEMERS & l\/Icl\/IANUS,
answering the cross-claim of defendant, Young K. Lee, sets forth the following, upon
information and belief:

AS AND FOR AN ANSWER TO THE CROSS-CLAIM

l: The defendant, YSZ Enterprises, denies upon information and belief each and every
allegation contained in the first paragraph of the cross-claim as to this answering defendant, otherwise
denies having knowledge or information sufficient to form a belief as to each and every allegation
contained in the first paragraph of the cross-claim.

2: The defendant, YSZ Enterprises, denies upon information and belief each and every
allegation contained in the second paragraph of the cross-claim as to this answering defendant,
otherwise denies having knowledge or information sufficient to form a belief as to each and every

allegation contained in the second paragraph of the cross-claim.

WHEREFORE, the defendant, YS2 Enterprises Inc., demands judgment dismissing the
cross-claim of defendant, Young K. Less, on the merits, together with the costs, disbursements,

and expenses of this action including attorney’s fees.

Dated: Albertson, New York
December 10, 2018

z "' r '
By; Q/I,l\/\/\/vt!o Q’M…»M<

JAUNICE BERKOWITZ, ESQ. (JB-4489)
AHl\/IUTY, DEl\/IERS & l\/Icl\/IANUS
Attorneys for Defendant

YS2 Enterprises Inc.

200 I.U. Willets Road

Albertson, New York 11507

(516) 294-5433

Our File No.: ORNA 167417FAC

TO:

Robert J. Basil, Esq.

THE BASIL LAW GROUP, P.C.
Attorneys for Plaintiff

1270 Broadway, Suite 305

New York, New York 10001
(917) 512-3066
robertibasil@ribasil.com

 

THE CHARTWELL LAW OFICES, LLP
Attorneys for Defendants

l\/IICHAEL S. WANG, VICTORIA WANG as
TRUSTEE OF THE RICHARDSON
IRREVOCABLE TRUST, DEH-JUNG
DEBORAH WANG AND TERRENCE WU
81 l\/lain Street, Suite 100

White Plains, New York 10601

(914) 259-8505

LONGO & D’APICE, ESQS.
Attomeys for Defendant
YOUNG K. LEE

26 Court Street, Suite 1700
Brooklyn, New York 11242
(718) 855-5684

